OPINION

Per Curiam:

In this appeal from an order denying a pretrial petition for habeas corpus, we believe evidence presented to the grand jury justified its indictment of appellant. NRS 172.155; Callanan *418v. United States, 364 U.S. 587 (1961); McWilliams v. State, 87 Nev. 302, 486 P.2d 481 (1971).
“[W]e are not now concerned with the prospect that the evidence presently in the record may, by itself, be insufficient to sustain a conviction.” McDonald v. Sheriff, 89 Nev. 326, 327, 512 P.2d 774, 775 (1973).
The order denying habeas relief is affirmed.